         Case 1:18-cv-01784-RAH Document 71 Filed 08/03/20 Page 1 of 1




           In the United States Court of Federal Claims
                                           No. 18-1784
                                      Filed: August 3, 2020


 ROBERT J. LABONTE, JR.,

                     Plaintiff,

 v.

 UNITED STATES,

                     Defendant.


                                             ORDER

        On July 31, 2020, the defendant filed a motion to extend the time to file its cross-motion
for judgment on the administrative record and opposition to the plaintiff’s motion for judgment
on the administrative record (ECF 70).

        For good cause shown, the defendant’s motion is GRANTED. Accordingly, defendant’s
motion for judgment on the administrative record is now due on August 14, 2020, and the
plaintiff’s opposition to the defendant’s motion and reply brief is now due on September 18,
2020. The defendant’s reply brief remains due on October 8, 2020.

        Oral argument on the cross-motions for judgment on the administrative record will take
place by videoconference on October 13, 2020, at 10 a.m. EDT. The Court will consult with the
parties regarding their preferred videoconference platform.



       It is so ORDERED.

                                                                    s/ Richard A. Hertling
                                                                    Richard A. Hertling
                                                                    Judge
